Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 10 June 1811
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



Petersburg June 10th 1811

With a mind sorely depressed by the late afflicting intelligence from America and the many additional circumstances which are hourly occurring to encrease the difficulties of my present situation and I feel  almost incapacitated from writing even a few lines to thank you & my dear Sister Adams for the very tender and affectionate manner in which you broke to us the melancholy Tidings of our poor Nancy’s dreadful death Terrible was the shock and it is much embitter’d owing  to the Situation of the other branches of my family from whom we have not recieved one line to soothe the cruel anxiety of our minds heaven has granted me strength to overcome this bitter stroke after two days of suffering and anticipation of a premature confinement I am restored to health with every prospect of going through my full time but even this circumstance adds to the present unneasiness of our family here as it renders a removal impossible at least Mr Adams will not hear of it and the season of the Year when I shall be released will render a passage very dangerous should I get well over it for all of us but particularly for myself and so young an Infant the Navigation of these Seas is at all times dangerous but particularly so during the long nights in October & Nov. and Mr A. does not like the idea of risking a journey by land which would be attended with almost equal difficulties before we could reach a Port from whence we could sail with less danger—
You will have seen my dear Madam ere this reaches you that Mr. Adams has the to declined the acceptance of the appointment of the Judgeship from motives which I did not even know existed but which although I regret are too honorable not to meet with my fullest approbation this circumstance inplaces us in a most uncomfortable situation as we are beset by reports that keep us in a state of perpetual agitation yesterday it was said Mr R. Smith was arrived to take Mr A’s place and we are assured that he is on his way to this place having left America sometime since in a Frigate should this really be the case it appears to me that steps must have been taken of a very remarkable nature at the seat of G. as they would at least I should imagine wait for an answer of acceptance or refusal before they would actually make an appointment to supercede him here all these things combin’d tend to keep my mind in such a state of trouble agitation and suspense that I hardly know what I write and I am sure you will feel and accept my excuse—Write my beloved Mother that we are all well but tell her I dare not yet trust myself to write but as soon as I attain a little more composure I will write her at length Kiss my sweet Boys for me and assure them as well as yourself of the true and sincere affection / of your daughter
L C A.